Citation Nr: 0812435	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
pyloric stenosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted an increased 10 
percent evaluation for GERD with pyloric stenosis, effective 
May 23, 2003.

The veteran testified at a February 2008 Board hearing; the 
hearing transcript has been associated with the claims file.  

During the veteran's Board hearing, he reported having teeth 
taken out due to constant regurgitation of stomach acid due 
to GERD.  The veteran's statement reasonably raises a claim 
of entitlement to service connection for a dental disorder, 
secondary to service-connected GERD.  This issue is not 
currently on appeal and is referred to the RO for further 
action.  


FINDINGS OF FACT

1.  Prior to October 23, 2007, GERD with pyloric stenosis is 
shown to result in regurgitation after eating, once or twice 
a week, with a burning sensation in the stomach and chest; 
GERD was well controlled with medication.  

2.  From October 23, 2007 GERD with pyloric stenosis is shown 
to result in persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, reported episodes of 
substernal pain, erosive esophagitis, and antral erosion in 
the stomach.  The veteran's GERD does not result in material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2007, the criteria for an evaluation 
in excess of 10 percent for GERD with pyloric stenosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007). 

2.  From October 23, 2007, the criteria for a 30 percent 
evaluation for GERD with pyloric stenosis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A November 2006 VCAA letter provided the veteran with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in November 2006.  The RO readjudicated the 
case in a March 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was not provided pertinent information in 
complete accordance with Vazquez-Flores v. Peake in the VCAA 
notices cited above.  However, cumulatively, the veteran was 
informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which he 
has been rated in a July 2005 statement of the case.  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  

The veteran's VA treatment records, VA examinations, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The Board has considered whether a staged 
rating is for consideration.  In this case, the evidence of 
record shows that the veteran's service-connected disability 
has increased over the course of this appeal so as to warrant 
different ratings during distinct time periods.

The veteran is currently rated under Diagnostic Code 7399-
7346 for GERD with pyloric stenosis.  38 C.F.R. § 4.114 
(2007).  A specific diagnostic code does not exist which sets 
forth criteria for assigning disability evaluations for the 
exact disability suffered by the veteran.  When an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disability as to which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20 (2007).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" by using the first 
two digits of that part of the rating schedule which most 
closely identifies the part, or system, of the body involved 
and adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  

The Schedule of Ratings of the Digestive System at 38 C.F.R. 
§ 4.114 provides that ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114 (2007).  
A single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

Diagnostic Code 7346, under which the veteran is currently 
rated, assigns a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  A 
30 percent rating for a hiatal hernia is assigned with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating is assigned with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2007).

Under Diagnostic Code 7203, a 30 percent evaluation is 
assigned for moderate stricture of the esophagus.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2007).
A 50 percent evaluation is assigned for severe stricture of 
the esophagus permitting liquids only.  Id.  A maximum 80 
percent evaluation is assigned for stricture of the esophagus 
permitting passage of liquids only, with marked impairment of 
general health. Id.  

A November 2003 VA examination shows that the veteran had a 
history of gastritis with gastric bleeding.  The veteran 
denied vomiting, but reported having some regurgitation after 
eating.  This occurred one or two times a week.  He denied 
any hematemesis.  The veteran reported getting a cramping 
sensation in his stomach and a burning sensation in his 
chest.  He had a normal upper gastrointestinal examination in 
April 2000.  The veteran was treated with medication, which 
he stated helped some.  He reported that not eating helped.  
He denied diarrhea or constipation.  He denied distention.  
There was no evidence of peptic ulcer disease.  The veteran 
reported that his weight fluctuated depending on how he was 
eating.  The veteran's maximum weight in the past year was 
202 pounds and his minimum weight was 176 pounds.  The 
veteran was diagnosed with a history of GERD and gastric 
bleeding with non-steroidal anti-inflammatory use, resolved 
with residuals.  

VA treatment records dated from 2003 to 2008 have been 
associated with the claims file.  VA treatment records dated 
from May 2003 to September 2007 do not reflect complaints 
relating to the veteran's service-connected GERD with pyloric 
stenosis.  VA treatment records from May 2003 to September 
2007 show that the veteran carried a diagnosis of GERD in 
good control with medication.  A March 2005 VA treatment note 
shows that the veteran did not have anemia at that time.  A 
January 2007 note shows that the veteran had mild gastric 
tenderness to palpation to the abdomen.  A July 2007 note 
shows that the veteran continued to carry a diagnosis of GERD 
with good relief with medication.  

An October 23, 2007 VA treatment report indicates that the 
veteran's only new problem that day was burning epigastric 
pain after eating, and two to three episodes of non-bloody, 
non-bilious vomiting a week over the last two months.  The 
veteran stated that vomiting tended to occur early in the 
morning, sometimes after eating or taking pills.  He denied 
dysphagia, odynophagia, diarrhea, melena, hematochezia, or 
hematemesis.  The veteran reported mild, associated, non-
radiating epigastric pain with episodes of vomiting.  The 
veteran had an old diagnosis of acquired pyloric stenosis 
from 2000 but he did not have an esophagogastroduodenoscopy 
(EGD) or other studies to support this diagnosis.  The 
veteran was assessed with persistent nausea and vomiting, and 
epigastric pain.  The examining physician indicated that the 
veteran would be scheduled for an EGD to evaluate the veteran 
for pyloric stenosis or other gastric outlet obstruction, 
esophagitis, or other abnormalities.  

An EGD was completed in November 2007.  There was no cancer.  
The veteran was assessed with mild congestion and mild 
foveolar epithelial hyperplasia.  The veteran had a 
subsequent November 2007 diagnosis of reflux esophagitis and 
a December 2007 diagnosis of erosive esophagitis.  A February 
2008 treatment note reflects a current diagnosis of erosive 
esophagitis, medium hiatal hernia, and antral erosion in the 
stomach.  

During the veteran's February 2008 Board hearing he reported 
increasing symptoms such as frequent vomiting, diarrhea, 
sleep disturbance due to his GERD symptomatology, tooth loss, 
and episodes of chest pain.  

The Board finds that an analogous rating under Diagnostic 
Code 7346 is appropriate in this case.  The medical evidence 
of record shows that the veteran's GERD with pyloric stenosis 
increased in severity.  However, the earliest indication of 
such an increase was in October 23, 2007.  Prior to October 
23, 2007, the veteran is not shown by medical evidence to 
have persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health to warrant a higher 
evaluation under Diagnostic Code 7326.  See 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2007).  The evidence of record 
shows that the veteran's GERD was well controlled with 
medication.  The veteran is shown to have symptoms of 
pyrosis, and regurgitation.  A November 2003 VA examination 
noted that the veteran had regurgitation which occurred once 
or twice a week, and he reported getting a burning sensation 
in his chest.  The Board finds, however, that prior to 
October 23, 2007, the veteran's symptomatology more closely 
resembles that described for a 10 percent evaluation where 
there are two or more of the symptoms of a 30 percent 
evaluation, to include dysphagia, pyrosis, and regurgitation, 
and substernal or arm or shoulder pain, with less severity.  
Id. 

From October 23, 2007, the veteran's GERD is shown to have 
increased in severity.  VA treatment records reflect 
diagnoses of persistent nausea and vomiting and epigastric 
pain; mild foveolar epithelial hyperplasia; erosive 
esophagitis; medium hiatal hernia; and antral erosion in the 
stomach.  The Board finds that from October 23, 2007, the 
evidence shows that the veteran has symptoms analogous to a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, with reports of 
substernal pain, productive of considerable impairment of 
health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  
From October 23, 2007, a 30 percent evaluation for GERD with 
pyloric stenosis is warranted.  

The Board finds that a higher 60 percent evaluation is not 
warranted under Diagnostic Code where the veteran's GERD with 
pyloric stenosis is not shown to result in material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  
Although the veteran testified in January 2008 that he had 
lost 37 pounds since the previous Thanksgiving, the objective 
evidence does not support this assertion and does not show 
material weight loss.  VA treatment records dated from 
November 2003 to October 2007 show the veteran's weight to 
range from 173 to 190 similar to the weight recorded in VA 
records dated from June 1997 to May 1998 which ranged from 
176 to 193.  Although VA treatment records dated through 
December 2007 are of record, none of them record the 
veteran's weight.  Significantly however, none of these 
records dated from November 2007 to December 2007 show a 
report or complaint of an almost 40 pound loss of weight.  
Further, any recent weight loss is not shown to have been 
sustained for three months or longer, and in addition to 
material weight loss, the remaining criteria for a 60 percent 
evaluation would also have to be met which is not the case 
here.

In making this determination, the Board has considered 
whether the veteran's disability would warrant a higher 
evaluation under other Diagnostic Codes pertaining to the 
digestive system.  However, the veteran does is not shown to 
have moderate stricture of the esophagus prior to October 23, 
2007, or severe stricture of the esophagus permitting liquids 
only from October 23, 2007 to warrant a higher rating under 
Diagnostic Codes 7203.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7203 (2007).  The veteran is not shown to exhibit 
symptomatology analogous to other provisions of the Schedule 
of Ratings for the Digestive System.  See 38 C.F.R. § 4.114 
(2007).

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

Prior to October 23, 2007, the preponderance of the evidence 
is against finding that the veteran's GERD with pyloric 
stenosis increased to warrant a higher rating evaluation.  
From October 23, 2007, the Board concludes that the evidence 
supports a 30 percent rating for GERD with pyloric stenosis.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.


ORDER


Prior to October 23, 2007, an increased rating for GERD with 
pyloric stenosis, in excess of 10 percent, is denied.

From October 23, 2007, a 30 percent rating, but no more, is 
granted for GERD with pyloric stenosis subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


